DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15, and 28 are objected to because of the following informalities:  the claims contain capitalized clauses that should be changed to lowercase for grammatical clarity.  
For example Claim 1, line 2 “A housing;” should be changed to -- a housing -- .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “Wherein the motor drives the traction surface, causing it to move the snow sport device forward when the snow sport device is moved forward.” is unclear and distinct.  
The examiner suggests the following language for clarity -- wherein the motor drives the traction surface, causing the traction surface to move the snow sport device forward when a user moves the snow sport device. --
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 15, 16, 18, 19, 28, 29, 31, 32 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0113119 issued to Burger.
Regarding Claim 1, Burger teaches in Figures 1-16 and respective portions of the specification of an apparatus (17) for assisting alpine touring ski movement (see Figures 11-14), comprising: 
a housing (36); 
a clamping system (42,43; see Figure 3) to attach the apparatus to a snow sport device (2); 
a motor (51); 
a traction surface (13); 
wherein the motor (51) drives the traction surface (13), causing it to move the snow sport device forward when the snow sport device is moved forward (see for example paragraph [0120]).
Regarding Claim 2, Burger teaches the apparatus includes a suspension system—see paragraph [0083] where the belt (13) is pre-tensioning and maintained by the ski (2) this tensioning acts as a suspension by flexing ski (2).
Regarding Claim 3, Burger teaches the suspension system keeps the traction surface in contact with the snow to provide better traction in a variety of conditions—by tensioning the belt, the belt is kept taut thereby maintaining better traction in a variety of conditions.
Regarding Claim 5, Burger teaches a sensor (pressure sensor disclosed in paragraph [0124]) connected to the motor (51), wherein the sensor determines when weight is lifted off the ski and engages the motor (paragraph [0124]).
Regarding Claim 6, Burger the sensor is located in the binding (paragraph [0124]—pressure sensor may be integrated into the binding apparatus 6 or support construction 36) of the ski and is connected to the motor (51) from the binding.
Regarding Claim 7, Burger teaches the traction surface comprises one or more traction belts (13).
Regarding Claim 15, Burger teaches an apparatus (17) to assist in alpine touring ski movement using a snow sport device (1), comprising; a motor (51); a drive element (50) which is powered by the motor (51); a means for removably attaching (clamping system 42, 43; Figure 3) the apparatus (17) to a snow sport device (1); a means for engaging the motor (51) when weight is removed from the snow sport device (1)—see at least paragraph [0123].
Regarding Claim 16, Burger teaches the drive element (50) comprises a cylindrical traction surface (13; see Figure 3).
Regarding Claim 18, Burger teaches the motor is a hub motor (51; Figure 3).
Regarding Claim 19, Burger teaches the cylindrical traction surface (13) is interchangeable (the traction surface 13 is capable of being removed and is thus interchangeable).
Regarding Claim 28, Burger teaches a method (see paragraphs [0119-0130]) of assisting the forward motion of a snow sport device (1) in alpine touring movement, comprising; securing a motor (51) and drive element (50) to snow sport device (1); securing a traction surface (13) to the drive element (50); powering the drive element (50) with the motor (51) upon the user moving the ski forward)—see at least paragraph [0123].
Regarding Claim 29, Burger teaches a sensor which determines when the user moves the snow sport device forward (see paragraphs [0123-124]).
Regarding Claim 31, Burger teaches wherein the sensor provided is located on a binding (paragraph [0124] disclose binding 6) connecting the user's boot (7) to the snow sport device (5) and determines when weight is removed from the snow sport device (paragraph [0124]).
Regarding Claim 32, Burger teaches the sensor provided is located on a binding 15 connecting the user's boot ((paragraph [0124] disclose binding 6)) to the snow sport device (5) and determines when the user moves her/his foot in a manner consistent with taking a forward step (paragraph [0124]).
Regarding Claim 36, Burger teaches the motor is a hub motor (51; Figure 3).
Regarding Claim 37, Burger teaches deactivating the motor (51) when the user places weight on the ski (Burger teaches of a deactivation of the drive apparatus based on the sensor (see paragraph [0120 and 124]).
Regarding Claim 38, Burger the motor is activated at preset intervals for preset periods of time appropriate for the user's desired stride and pace (Burger teaches of a predefined or variable cycle times, which may be matched to a user’s stride, for activating and deactivating the drive apparatus—see paragraph [0115]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of U.S. Patent Publication No. 2021/0299547 issued to Naumov et al.
Regarding Claim 8, Burger disclose the claimed invention except for teaching of the traction surface comprises at least two traction belts located on either side of the ski.
Naumov et al. disclose a ski with two traction belts (13, 14) located on either side of the ski.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide two traction belts, as taught by Naumov et al., to provide the advantage of providing two traction surfaces which would be advantageous to allow the ski to operate on one belt if one of the belts is damaged.
Claim(s) 9-14, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of U.S. Patent No. 4,546,650 issued to Cameron.
Regarding Claim 9, Burger discloses the claimed invention except for showing a circuit board located in the housing, wherein the circuit board controls the motor.
Cameron teaches of a circuit board (5) located in housing (2) for controlling a toothed wheel (17) located on the rear of the ski.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a circuit board housed on a rear part of a ski, as taught by Cameron, for the device taught by Burger.  One would be motivated to provide a circuit board to provide the necessary control structure for controlling the motor in a position located adjacent the motor to reduce transmission times.
Regarding Claim 10, Burger teaches the circuit board receives signals from a sensor (pressure sensor) and activates the motor when it determines that the snow sport device is being moved forward (see paragraph [0124]).
Regarding Claim 11, Burger teaches the sensor (the pressure sensor) determines the amount of weight on the snow sport device and the circuit board determines when weight is lifted off the sensor to move the snow sport device forward and engages the motor (see paragraph [0124])).
Regarding Claim 12, Burger teaches the circuit board deactivates the motor when weight is returned to the sensor (Burger teaches of a deactivation of the drive apparatus based on the sensor (see paragraph [120]).
Regarding Claim 13, Burger the circuit board deactivates the motor after a preset period of time has passed from weight being lifted off the sensor (Burger teaches of a predefined cycle times for activating and deactivating for the drive apparatus—see paragraph [0115]).
Regarding Claim 14, Burger teaches the circuit board activates the motor for a preset period of time at preset intervals to match the user's stride and when the user moves the snow sport device forward (Burger teaches of a predefined cycle times for activating and deactivating the drive apparatus—see paragraph [0115]).
Regarding Claim 21, Burger discloses the claimed invention except for teaching of a circuit board connected to a sensor (Burger does teach of pressure sensor disclosed in paragraph [0124]); wherein the sensor (pressure sensor) detects when weight is removed from the snow sport device and activates the motor (paragraph [0124]).
Cameron teaches of a circuit board (5) located in housing (2) for controlling a toothed wheel (17) located on the rear of the ski.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a circuit board housed on a rear part of a ski, as taught by Cameron, for the device taught by Burger and to control the motor based on signals from the pressure sensor sent to the circuit board.  One would be motivated to provide a circuit board to provide the necessary control structure for controlling the motor in a position located adjacent the motor to reduce transmission times.
Regarding Claim 24, Burger teaches the sensor is located in the binding of the snow sport device (Burger teaches the sensor can be located in the binding apparatus 6; paragraph [0124]).
Regarding Claim 25, Burger teaches the means for engaging the motor when weight is removed from the snow sport device engages the motor in timed intervals which are preselected to match the user's stride (Burger teaches of a predefined or variable cycle times, which may be matched to a user’s stride, for activating and deactivating the drive apparatus—see paragraph [0115]).  Burger does not teach of a circuit board. Cameron, however, teaches of a circuit board (5) located in housing (2) for controlling a toothed wheel (17) located on the rear of the ski. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a circuit board housed on a rear part of a ski, as taught by Cameron, for the device taught by Burger and to control the motor based on signals from the pressure sensor sent to the circuit board.  One would be motivated to provide a circuit board to provide the necessary control structure for controlling the motor in a position located adjacent the motor to reduce transmission times.
Regarding Claim 26, Burger teaches means for controlling the amount of time for which the motor engages and the speed of the motor (Burger teaches that a cycle time can be variably set).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of U.S. Patent Publication No. 2016/0135554 issued to Green.
Regarding Claim 20, Burger teaches the means for removably attaching the apparatus to a snow sport device comprises a clamping arrangement with a wing nut fasterner in Figure 3 but does not disclose spring loaded sliding pin.
However, a spring-loaded pin is an old and well-known fastener used in the skiing arts. Green teaches of using a spring-loaded pins (see at least paragraph [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a spring-loaded pin, as taught by Green, to use a fastener that automatically latches when elements (42) is inserted into housing (43) as shown in Figure 3.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger.
Regarding Claim 33, Burger does not explicitly teach of deactivating the motor after a pre-set period of time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deactivate the motor after a preset period of time, to conserve the motor’s battery during times when the user is idle for a period of time.
Allowable Subject Matter
Claims 4, 17, 22-23, 27, 30, 34, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in re claim 4, 22 and 30, where the suspension system also comprises a sensor which can determine when weight is lifted off the snow sport device to move the snow sport device forward, wherein the sensor activates the motor; in re claim 17, where the cylindrical traction surface includes an interchangeable outer traction surface, wherein different surfaces suitable to different conditions can be connected to the apparatus; in re claims Claim 27 and 34, where setting the pre-set period of time using a wireless controller, wherein the wireless controller communicates with a wireless  communication device located in a housing connected to the motor and drive element secured to the snow sport device, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618